Citation Nr: 1040944	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-42 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a higher rating for pseudofolliculitis 
barbae.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  

In the January 2010 VA scars examination report, the examiner 
indicated that photographs had been taken of the affected skin 
areas; however, the photographs have not been associated with the 
record certified for appellate review.  Such records may be of 
significant probative value in determining whether an increased 
rating for the skin condition may be granted in this case.  VA 
medical records, including photographs taken during a VA scars 
examination, are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the 
RO must request complete copies of photographs to associate with 
the claims file.  

In September 2010, the Veteran requested a Travel Board Hearing 
to be held at the Milwaukee RO.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  See 
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 
(2009), a hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  Therefore, 
additional action is required in this case.

Accordingly, the case is REMANDED for the following action:

1. The RO should request copies of the 
photographs taken of the Veteran's skin 
areas affected by pseudofolliculitis 
barbae during the January 2010 VA scars 
examination.  Upon receipt of the 
photographs, they should be associated 
with the claims file.

2.  The RO should schedule the Veteran for 
a Travel Board hearing, at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the location, date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



